DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the show “a through hole” of Claim 5; and “the three or more optical fibers are disposed on a plane parallel to the first incident surface in a zigzag manner” of Claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“the image pickup optical system” of Claims 1, 11, and 12 . 
“the light emitting element” of Claims 1, 11 and 12.
Structural support has been provided in paragraphs [0024] of the Specification for the “the image pickup optical system” and paragraph [0030] of the Specification for “the light emitting element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4; the term "virtually” in Claim 4 is a relative term which renders the claim indefinite.  The term “virtually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although there is a direction of virtual extension there is no length the virtual extension would conform.  It is unclear to what range the space is virtually extended, it could be construed that the point of extension is so great as to render the device inoperable. 
Claims 5 and 6 are further rejected under 35 U.S.C. 112(b) by virtue of dependency to claim 4.
Regarding Claim 11; the claim recites “an optical fiber that extends in an extension direction of an optical axis of the image pickup optical system” in line 9. It is unclear what the term “extension” adds to the already put forth “extends” in a direction of the optical axis. The limitations are not clear in this case as to how the “extension” direction differs from the direction of the optical axis. The examiner purposes that the claim may read, “an optical fiber that extends longitudinally along an optical axis of the image pickup optical system”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2016151670 A1 (WO 201651670 A1 will be used for reference, paragraph numbers are associated with U.S. Publication No. US 20180008132 A1) to Nakagawa et al. (hereinafter referred to as “Nakagawa”). 
Regarding Claim 1, Nakagawa discloses an endoscope (endoscope 9) described in paragraph [0093], comprising: an image pickup optical system (image pickup module 2) configured to form an object image (Fig 10.  [0097]- The image pickup module 2 optically converts and multiplexes the input/output signals of the image pickup device 82); an image pickup device (image pickup device 82) configured to convert image pickup light into an image pickup signal and output the image pickup signal; at least one light emitting element (light emitting device 50B) configured to output an optical signal based on the image pickup signal(Fig. 10 [0096]- an image pickup signal from the image pickup device 82 is converted to the first optical signal by the light emitting device 50B); a bonded prism (prism 30B) including: a first prism including a first reflecting surface  (See examiners annotated Fig. 8 below) configured to reflect the image pickup light that is incident from the image pickup optical system and a lower surface  (lower face 30SD) that is a first emitting surface (side face 30S1) configured to emit the image pickup light to the image pickup device (Fig. 8 [0073]- The cuboid prism 30B has an upper face 30SU, a lower face 30SD, and four side faces 30S1 to 30S4. Then, the third side face 30S3 of the prism 30B)(See Examiner’s annotated Fig. below);

    PNG
    media_image1.png
    159
    318
    media_image1.png
    Greyscale

and a second prism including a second reflecting surface (second reflective face 30MB) configured to reflect the optical signal that is incident from an upper surface (upper face 30SU) and outputted from the light emitting element (light emitting element 50B), the second reflecting surface (second reflective face 30MB) being bonded with the first reflecting surface (Fig. 8 and 9 [0087]- a second reflective face 30MB of a prism 30B reflects the second optical signal guided by the optical fiber 70); and at least one optical fiber (optical fiber 70)  configured to transmit the optical signal reflected by the second reflecting surface (second reflective face 30MB) (Fig. 8 [0089]- The second optical signal guided by the optical fiber 70 is reflected on the second reflective face 30MB).
Regarding Claim 2, Nakagawa discloses the endoscope according to claim 1, wherein the light emitting element (light emitting device 50B) is mounted on the upper surface or on a first substrate 40B) provided on the upper surface(Fig. 8 [0088][0092]- A light emitting device 50B on the first substrate 40B).
Regarding Claim 3, Nakagawa discloses the endoscope according to claim 2, wherein the first prism and the second prism are equal in size to each other, and the bonded prism (prism 30B) has a substantially rectangular parallelepiped shape (Fig. 8 [0039]- The prism 30 is substantially cuboid in plan view of rectangle)(See examiners annotated figure below).

    PNG
    media_image2.png
    103
    353
    media_image2.png
    Greyscale

Regarding Claim 5, Nakagawa discloses the endoscope discussed above, further comprising: a ferrule (clad 72) including a through hole (core 71) into which a distal end portion of the optical fiber (optical fiber 70) is inserted, wherein the ferrule is provided on the second emitting surface (Fig. 3 and 8 [0072] - a clad 72 for covering the outer periphery of the core 71. The optical fiber 70).
Regarding Claim 6, Nakagawa discloses the endoscope discussed above, wherein the second emitting surface (reflective surface 21MA) is provided with a recess (core 23) into which a distal end portion of the optical fiber (optical fiber 70) is inserted (Fig. 8 [0083][0074]-reflective face 21MA reflects a light incident vertically to the core 23 from below in the longitudinal direction of the core 23;the optical fiber 70 is inserted from the opening on the side of the groove 22). 
Regarding Claim 7, Nakagawa discloses the endoscope according to claim 2, wherein the upper surface is provided with a groove (groove 22) into which a distal end portion of the optical fiber (optical fiber 70) is inserted (Fig. 8 [0074] - the optical fiber 70 is inserted from the opening on the side of the groove 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016151670 A1 (WO 201651670 A1 will be used for reference, paragraph numbers are associated with U.S. Publication No. US 20180008132 A1) to Nakagawa et al. (hereinafter referred to as “Nakagawa”) in view of U.S. Publication No US 20150038787 A1 to Nishimura et al. (hereinafter referred to as “Nishimura”), in further view of JP 2003177286 A to Mine et al. (hereinafter referred to as “Mine”, all citations from translations provided).
Regarding Claim 4, Nakagawa teaches the claimed invention as discussed above regarding claim 2, Nakagawa does not expressly teach; wherein the first prism and the second prism of the bonded prism are different in size from each other, an incident surface of the first prism on which the image pickup light is incident is larger than a second emitting surface of the second prism from which the optical signal is emitted.
However, Nishimura teaches of an analogous endoscope shown in Fig. 8, wherein the first prism (prism 50B1) and the second prism (prism 50B2) of the bonded prism are different in size from each other, an incident surface of the first prism on which the image pickup light is incident is larger than a second emitting surface of the second prism from which the optical signal is emitted (Fig. 8 [0055]- an incident angle of the light is equal to or smaller than a critical angle, the light penetrates the bonding surface 50F and enters the inside of the prism 50B1. The incident light is reflected by an upper surface of the prism 50B1 and then totally reflected because the incident light enters the bonding surface 50F at an angle that is equal to or larger than the critical angle)(See Examiner’s annotated Fig. 8 below).

    PNG
    media_image3.png
    287
    478
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Nakagawa in combination with the teachings of Nishimura where incident surface (side face 30S1) of the first prism of Nakagawa is larger than a second emitting surface of the second prism (side face 30S3) of Nakagawa. Thereby, facilitating downsizing and processing of the distal end portion (11) of Nishimura and also provides excellent heat dissipation capability of the illumination units (Nishimura [0053]).
The modified device of Nakagawa in view of Nishimura will hereinafter be referred to as the modified device of Nakagawa and Nishimura.
The modified device of Nakagawa and Nishimura teaches the claimed device as discussed above. The modified device of Nakagawa and Nishimura fails to expressly teach, the light emitting element is housed in a space formed by virtually extending the first incident surface in a direction of an optical axis of the image pickup optical system.
However, Mine teaches of an analogous device shown in Fig. 7. Where the light emitting element (light emitting element 14) is housed in a space formed by virtually extending the first incident surface in a direction of an optical axis of the image pickup optical system ([0010]- the optical component for bidirectional optical communication according to the present invention)(See Examiner’s annotated Fig. 7 below).

    PNG
    media_image4.png
    457
    642
    media_image4.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of the modified device of Nakagawa and Nishimura in combination with the teachings of Mine. It would be advantageous to combine these teachings. Thereby, improving efficiency while not compromising size. The difference in refractive index suppresses the leakage of light entering the cylindrical body to the outside. In other words, both the transmitted light and the received light are suppressed in the spread of the light, and the light coupling efficiency is improved, compared to the conventional mere prism only, without increasing the shape ([Mine-0021]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016151670 A1 (WO 201651670 A1 will be used for reference, paragraph numbers are associated with U.S. Publication No. US 20180008132 A1) to Nakagawa et al. (hereinafter referred to as “Nakagawa”) in view of U.S. Publication No. US 20110064358 A1 to Nishimura et al.  (hereinafter referred to as “Nishimura”).
Regarding Claim 8, Nakagawa teaches the claimed invention as discussed above regarding claim 1, Nakagawa does not expressly teach; further comprising: a plurality of light emitting elements and a plurality of optical fibers.
 However, Nishimura teaches of an analogues device further comprising: a plurality of light emitting elements (lenses 22) and a plurality of optical fibers (optical fibers 61) (Figs. 3 and 4 [0010] [0068] - light output from the light-emitting device is focused by the lens. The optical-fiber insertion hole 25 is machined to a depth for positioning the front end of the optical fiber 6 and the first lens 22 to a predefined position. In other words, each optical-fiber insertion hole 25 is formed so that the front end of the optical fiber 61 is consistent with a focusing point of the first lens 22 when the multi-core optical fiber 6 is inserted so that the front end of the optical fiber 61).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Nakagawa in combination with the teachings of Nishimura to incorporate additional light emitting elements thereby providing additional illumination to a point of interest. By, increasing the number of the light emitting elements (50B) and optical fibers (70) of Nakagawa and altering the configuration. The optical axes of the optical fibers will be inclined with respect to an optical axis of the optical device (Nishimura [0015]), vital for increased reflective orientations needed when using enhanced lighting with reflective elements such as the prism of Nakagawa while not impacting the diameter of the device due to the added components.
Regarding Claim 9, Nakagawa teaches the claimed invention as discussed above, Nakagawa does not expressly teach; wherein the light emitting elements are three or more in 
However, Nishimura teaches of an analogues device wherein the light emitting elements (lens 22) are three or more in number, and the optical fibers (optical fibers 61) are three or more in number, and the three or more optical fibers are disposed on a plane parallel to the first incident surface in a zigzag manner (Figs. 3 and 4 [0077] - the optical-fiber insertion holes 25 are arranged in the two rows 25A and 25B. In each row 25A or 25B, a plurality of optical-fiber insertion holes 25 are laterally arranged and are arranged at regular intervals of pitches p. Accordingly, a plurality of optical fibers 61 of each multi-core optical, fiber 6 can be collectively inserted and assembled into the holding member body 2. It is preferable that the pitch p between the centers of the optical-fiber insertion, holes 25) (See examiner’s annotated Fig. 3 below).

    PNG
    media_image5.png
    301
    519
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Nakagawa in combination with the teachings of Nishimura where the optical fibers are housed with an interval between the end faces and the optical fibers positioned by the optical-fiber insertion holes is broadened and interference of noise or signal light due to beam spread of the adjacent optical fibers is prevented, thus realizing an excellent optical connection (Nishimura [0020]).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016151670 A1 (WO 201651670 A1 will be used for reference, paragraph numbers are associated with U.S. Publication No. US 20180008132 A1) to Nakagawa et al. (hereinafter referred to as “Nakagawa”) in view of U.S. Patent No. US 4653478 A to Nagasaki et al.  (hereinafter referred to as “Nagasaki”).

Regarding Claim 10, Nakagawa teaches the claimed invention as discussed in Claim 1, Nakagawa does not expressly teach; wherein the object image is light reflected from an object illuminated by pulse illumination light that repeats irradiation and non-irradiation, and the light emitting element outputs the optical signal during a non-irradiation period of the pulse illumination light.

However, Nagasaki teaches of an analogues endoscopic device; wherein the object image is light reflected from an object illuminated by pulse illumination light that repeats irradiation and non-irradiation, and the light emitting element outputs the optical signal during a non-irradiation period of the pulse illumination light (Fig. 3 [Paragraph 3, lines 34-47])(See Examiner’s annotated Fig. 3 below).


    PNG
    media_image6.png
    207
    451
    media_image6.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Nakagawa in combination with the teachings of Nagasaki where the light emitting element (light emitting device 50B) of Nakagawa, outputs the optical signal during a non-irradiation period of the pulse illumination light. Thereby, Nagasaki [Paragraph 3. Lines 58-59]).

Regarding Claim 12, Nakagawa teaches an endoscope system comprising: an endoscope (endoscope 9) (described in paragraph [0093]) comprising: an image pickup optical system (image pickup module 2) configured to form an object image (Fig 10.  [0097]- The image pickup module 2 optically converts and multiplexes the input/output signals of the image pickup device 82); an image pickup device (image pickup device 82) configured to convert image pickup light into an image pickup signal and output the image pickup signal; a light emitting element (light emitting device 50B) configured to output an optical signal based on the image pickup signal(Fig. 10 [0096]- an image pickup signal from the image pickup device 82 is converted to the first optical signal by the light emitting device 50B); a bonded prism (prism 30B) including: a first prism including a first reflecting surface  (See examiners annotated Fig. 8 below) configured to reflect the image pickup light that is incident from the image pickup optical system and a lower surface  (lower face 30SD) that is a first emitting surface (side face 30S1) configured to emit the image pickup light to the image pickup device (Fig. 8 [0073]- The cuboid prism 30B has an upper face 30SU, a lower face 30SD, and four side faces 30S1 to 30S4. Then, the third side face 30S3 of the prism 30B);

    PNG
    media_image7.png
    190
    380
    media_image7.png
    Greyscale

and a second prism including a second reflecting surface (second reflective face 30MB) configured to reflect the optical signal that is incident from an upper surface (upper face 30SU) and outputted from the light emitting element (light emitting element 50B), the second reflecting second reflective face 30MB) being bonded with the first reflecting surface (Fig. 8 and 9 [0087]- a second reflective face 30MB of a prism 30B reflects the second optical signal guided by the optical fiber 70); and an optical fiber (optical fiber 70)  configured to transmit the optical signal reflected by the second reflecting surface (second reflective face 30MB) (Fig. 8 [0089]- The second optical signal guided by the optical fiber 70 is reflected on the second reflective face 30MB).
Nakagawa does not expressly teach; a light source configured to generate pulse illumination light; an illumination optical system configured to emit the pulse illumination light; an optical signal control circuit configured to control a period at which the optical signal is outputted; and a timing control circuit configured to control the light source and the optical signal control circuit in a state where an irradiation period of the pulse illumination light does not overlap with an outputted period at which the optical signal is outputted.
However, Nagasaki teaches of an analogues endoscopic device shown in Figs 4-6; a light source (light source equipment 32) configured to generate pulse illumination light; an illumination optical system (source lamp 59) configured to emit the pulse illumination light; an optical signal control circuit (oscillator 74) configured to control a period at which the optical signal is outputted(Fig. 6 [Paragraph 7, Lines 1-4]- the detected pulse (readout pulse) the signals from the oscillator 74 are used by the readout gate signal generator 75); and a timing control circuit (readout pulse detector 61 and start pulse detector 62) configured to control the light source and the optical signal control circuit in a state where an irradiation period of the pulse illumination light does not overlap with an outputted period at which the optical signal is outputted. (Fig. 6 [Paragraph 6, lines 48-55]- The illuminating light from the light source lamp 59 is projected onto the rotary filter 58 through the lens 60 and then onto the end face of the light guide 57 via the R, G and B filters alternately provided at a suitable shielding period in the filter 58. For the outer periphery of the rotary filter 58, the readout pulse detector 61 and start pulse detector 62 are fixed, and the rotary filter 58 rotates on the rotating shaft at a specified speed.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Nakagawa in combination with the teachings of Nagasaki wherein the light source (light emitting element 50MB) of Nakagawa is configured to pulse in determination of the optical signal readout as in Nagasaki. Additionally, It would have been advantageous to combine these teachings.  Thereby, offering controlled and alterable timing of illumination to the Nakagawa device while preventing the light from entering the light receiving elements for that period. (Nagasaki [Paragraph 3. Lines 58-59]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016151670 A1 (WO 201651670 A1 will be used for reference, paragraph numbers are associated with U.S. Publication No. US 20180008132 A1) to Nakagawa et al. (hereinafter referred to as “Nakagawa”) in view of CN 103486542 A to Shimizu et al.  (Hereinafter referred to as “Shimizu”, all citations from translations provided).

Regarding Claim 11, Nakagawa teaches an endoscope (endoscope 9 ) comprising described in paragraph [0093]: an image pickup optical system (image pickup module 2) configured to form an object image(Fig.10  [0097]- The image pickup module 2 optically converts and multiplexes the input/output signals of the image pickup device 82); a prism (prism 30B)  including a first reflecting surface configured to reflect image pickup light incident from the image pickup optical system (Fig. 8 and 9 [0087]- 30B reflects the second optical signal guided by the optical fiber 70 in the in-plane orthogonal direction (Y direction)); an image pickup device (image pickup device 82) configured to convert image pickup light into an image pickup signal and output the image pickup signal; a light emitting element (light emitting device 50B) configured to output an optical signal based on the image pickup signal(Fig. 10 [0096]- the image pickup signal output from the image pickup device 82 is converted to the first optical signal with the wavelength λ1 by the light emitting device 50B, and is guided to the optical fiber 70); an optical fiber (optical fiber 70) that extends in an extension direction of an optical axis of the image pickup optical system (image pickup module 2)(See Examiner’s annotated Fig. 10 below);

    PNG
    media_image8.png
    439
    469
    media_image8.png
    Greyscale

a first wiring board (wiring board 83 ) on which the image pickup device (image pick up device 82)  is mounted (Fig. 10 [0094]- The T-shaped wiring board 83 is mounted with the image pickup device 82); and a second wiring board (first substrate 40B) shown in Fig. 10, disposed above the first reflecting surface, the light emitting element (light emitting device 50B) is mounted on the second wiring board (first substrate 40B) (Fig.10 [0094]- the light emitting device 50B and the light receiving device 60B but also an electronic part 86 such as semiconductor IC (85) or chip capacitor is surface-mounted on the first substrate 40B in the optical transmission module 1B); and the optical signal is reflected by a back surface of the first reflecting surface (surface 30MB) or a reflecting film provided on the back surface, and is guided optical fiber 70) configured to transmit an optical signal (Fig. 8 [0087]- a second reflective face 30MB of a prism 30B reflects the second optical signal guided by the optical fiber 70 in the in-plane orthogonal direction (Y direction)).
Nakagawa does not expressly teach; wherein the prism is one triangular prism.
However, Shimizu teaches of an analogues endoscopic device; wherein the prism (ceramic phosphor prism 13) is one triangular prism (Fig. 4 [0050] - the upper face and lower face of the triangular prism is triangular two sides).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Nakagawa in combination with the prism of Shimizu. Thereby minimizing the components needed to produce a multidirectional light projection. Where the first reflective surface (reflecting surface 132) of Shimizu (Fig. 4 [0049]) will reflect the light from the light emitting element (light emitting device 50B) of Nakagawa, directionally to an optical fiber (optical fiber 70) of Nakagawa.  And the opposing side of the reflective surface (reflecting surface 132) of Shimizu will reflect image pickup light along an optical axis of Nakagawa.  Subsequently minimizing the diameter of the insertion device. This will in turn, minimize patient discomfort and shorten recovery time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090259101 A1 UNSAI
US 20090062616 A1 NAGAMIZU
WO1998038907A1 BOPPART
CN 105361838 A TAKAMATSU
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795